      Case 2:17-cr-00241-JCZ-JVM Document 235 Filed 05/29/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                    CRIMINAL ACTION

VERSUS                                                      17-241

IRVIN MAYFIELD                                              SECTION "A" MAG. 1
RONALD MARKHAM


                     ORDER RE-SETTING STATUS CONFERENCE

       IT IS ORDERED that the status conference BY TELEPHONE with the Court set

for May 28, 2020 is reset for Thursday, June 4, 2020, at 11:15 a.m. The Court will email

the call in/video link information directly to counsel.

       May 28, 2020


                                              JAY C. ZAINEY
                                      UNITED STATES DISTRICT JUDGE
